Citation Nr: 0529464	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  03-32 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a left knee 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1970 to 
November 1973.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin 
(RO).


FINDING OF FACT

Current medical findings with regard to the veteran's right 
knee disorder and his left knee disorder include degenerative 
joint disease of the bilateral knees, pain, and fatigue, but 
not by limitation of motion or functional loss.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for a service-
connected right knee disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5003 (2005).

2.  The criteria for an increased rating for a service-
connected left knee disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5003 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  Unfortunately, notice to the veteran was 
not done in this case until later in the claims process.  
Nevertheless, in September 2003, the RO sent the veteran a 
letter, with a copy to his representative, in which he was 
informed of the requirements needed to establish an increased 
rating.  In accordance with the requirements of the VCAA, the 
letter informed the veteran what evidence and information he 
was responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  Under the facts of this case, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claims."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Based on this record, the Board finds that 
VA's duty to notify has been satisfied.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
veteran has submitted his private medical records.  There is 
no indication that other Federal department or agency records 
exist that should be requested.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  The veteran was notified of the 
need for VA examinations, and they were accorded him in 
December 2000 and March 2002.  The veteran was asked to 
advise VA if there were any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He was also advised what evidence VA 
had requested, and notified in the statement of the case and 
supplemental statements of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Service connection for the veteran's right knee and left knee 
disorders is currently in effect, and a 10 percent disabling 
evaluation has been assigned for each knee under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5299-5003.  
See 38 C.F.R. § 4.27 (2005).  The veteran asserts that his 
service-connected disabilities have worsened, and 
specifically states that he is required to wear knee wraps 
intermittently, use hot water therapy, and self-medicate 
daily for pain.

A December 2000 VA joints examination revealed the veteran's 
history of his bilateral knee disorder.  The veteran reported 
that he had been employed full-time at the post office since 
1987, loading, unloading, and driving a large truck.  He 
rated his pain as 6/10 or 7/10 in the right knee, and a 5/10 
or 6/10 in the left knee.  He reported stiffness, swelling, 
locking, instability, and fatigue after one hour of standing 
or walking.  The examiner stated that there was no evidence 
of dislocation, subluxation, inflammatory arthritis, or 
constitutional symptoms.  Physical examination revealed no 
erythema or swelling in the bilateral knees.  There was 
flexion to 140 degrees, but the veteran experienced pain at 
the 140-degree point, bilaterally.  There was crepitus, 
bilaterally.  There was hyperextension of the knees to -15 
degrees, bilaterally.  There was no evidence of varus or 
valgus deformity in the neutral position.  The Lachman and 
McMurray's tests were negative bilaterally.  The examiner's 
diagnoses were bilateral chondromalacia, and left knee with 
degenerative joint disease.  

A February 2002 VA treatment record showed that the veteran 
reported osteoarthritis in both knees.  The veteran noted 
that he was taking prescription medication, using a 
quadriceps tendon band, and continuing hot water therapy.  He 
stated that he experienced pain and stiffness in his knee.  
He was instructed in various physical therapy exercises to 
decrease the pain.

During a March 2002 VA joints examination, the veteran 
reported that his pain was located in the bilateral kneecap 
area, and that walking aggravated the pain.  He also stated 
that he was limited in the duration of time he could walk, 
climb stairs, shovel snow, cut grass, or drive, due to the 
knee pain that these activities caused.  Physical examination 
revealed a normal gait, but pain was present when the veteran 
walked on his heels.  During standing, the left knee had 4 
degrees of valgus, and the right knee had 0 degrees of 
valgus.  Trendelenburg and Romberg tests were negative, 
bilaterally.  The veteran was able to squat, bilaterally, 
"almost fully."  While the veteran was standing, the 
examiner found that there were no crepitus sounds or any 
subluxation, bilaterally.  No heat or swelling was present in 
the knees.  Extension was to -15 degrees, bilaterally, and 
flexion was to 90 degrees, bilaterally.  The examiner noted 
that there was some discrepancy in the testing: when the 
veteran bent his knees during the squatting, he was able to 
bend the knee up to 145 degrees, bilaterally.  However, 
during the formal testing, the knee bent only 90 degrees, 
bilaterally.  The examiner also noted that muscle strength in 
extensors and flexors was 5/5 around the knee, bilaterally.

The examiner stated that overall, the physical examination as 
not typical of chondromalacia, but more like the early signs 
of osteoarthritis.  He also stated that the veteran's 
osteoarthritis was not caused by the veteran's previously 
diagnosed condition, chondromalacia, or related to the 
bursitis noted in service.  Accompanying x-rays taken showed 
minimal narrowing of the medial compartment in both knees.  
The examiner found that there had been no significant change 
from the x-rays taken in conjunction with the VA joints 
examination in December 2000.

A VA treatment record from December 2002 reveal that the 
veteran reported pain, tenderness, and stiffness in his 
knees.  The physical examination revealed crepitus, 
bilaterally, and increased pain with full extension of left 
knee.  The impression was stable osteoarthritis in the knees.  
An October 2003 private medical record noted the veteran 
reported increased pain in his knees.  The physical 
examination showed crepitation, with mild pain upon 
palpation, but tenderness medially and laterally.  Otherwise, 
there were all normal findings.  The assessment was bilateral 
knee pain, predominately patellofemoral in nature. 

VA treatment records from December 2003 to January 2005 show 
that the veteran was repeatedly seen for management of 
degenerative joint disease of the knees.  Steroid injections, 
non-steroid anti-inflammatory medications, and other 
conservative treatments did not relieve the pain, and 
consequently he was prescribed Tylenol with codeine, and then 
Hyalgan, for pain management.  X-rays showed mild 
degenerative joint disease of the knees.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2005).  Pertinent regulations do not require that all cases 
show all findings specified by the VA's Schedule for Rating 
Disabilities (Schedule), but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2005).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's left knee and right knee disorders are each 
evaluated as 10 percent disabling under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5299-5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 provides 
that degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Id.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Id.  In the absence of limitation of motion, a 20 percent 
rating is warranted with x-ray evidence of involvement of 2 
or more major joints, or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  Id.  A 10 percent 
rating is warranted for x- ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups.  Id.

In the Schedule, the criteria for evaluation of limitation of 
flexion of the leg is found under Diagnostic Code 5260, and 
the criteria for limitation of extension of the leg is found 
under Diagnostic Code 5261.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260-61 (2005).  When flexion of the leg is limited to 
60 degrees, a noncompensable evaluation is assigned.  
Evaluations of 10, 20, and 30 percent disabling are assigned 
when flexion of the leg is limited to 45 degrees, 30 degrees, 
and 15 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  When extension of the leg is limited to 5 
degrees, a noncompensable evaluation is assigned.  
Evaluations of 10, 20, 30, 40, and 50 percent disabling are 
assigned when extension of the leg is limited to 10, 15, 20, 
30, and 45 degrees, respectively.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5261.  A separate evaluation may also be 
assigned if functional loss is shown.  Functional loss may 
occur as a result of weakness or pain on motion of the 
affected body part.  38 C.F.R. § 4.40 (2005).  Factors 
involved in evaluating, and rating, disabilities of the 
joints include weakness, fatigability, lack of coordination, 
restricted or excess movement of the joint, or, pain on 
movement.  38 C.F.R. § 4.45 (2005).

During the veteran's March 2002 VA joints examination, the 
examiner stated that the veteran had osteoarthritis of both 
knees that was not related to service.  The examiner also 
stated that any chondromalacia with which the veteran had 
previously been diagnosed did not contribute to or cause the 
osteoarthritis.  There was no diagnosis of chondromalacia of 
the knees provided.  The examiner found that the veteran had 
a full range of motion, to include flexion and extension of 
both legs.  No functional loss was noted.  X-rays showed only 
minimal degenerative changes of the knees.  As such, the 
medical evidence of record does not show that the veteran has 
satisfied the criteria for greater than a 10 percent 
disabling evaluation for each knee under Diagnostic Code 
5003, or the criteria for a 20 percent disabling evaluation 
for limitation of motion under Diagnostic Codes 5260 or 5261, 
or for functional loss under § 4.40 or § 4.45 have been met.  
Accordingly, an increased rating for the veteran's service-
connected right knee disorder, or for his service-connected 
left knee disorder, is not warranted.

The Board has also considered the issue of whether the 
veteran's service-connected right knee disorder and left knee 
disorder present an exceptional or unusual disability picture 
so as to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of extraschedular ratings is 
warranted.  See 38 C.F.R. § 3.321(b) (2005); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).  

In this regard, the Board notes that the evidence does not 
show that the veteran's service-connected conditions 
interfere markedly with employment beyond that contemplated 
in the assigned rating, nor do they warrant frequent periods 
of hospitalization, or otherwise render impractical the 
application of the regular schedular standards.  In this 
regard, the schedular evaluations in this case are not 
inadequate.  A rating in excess of 10 percent is provided for 
certain manifestations of the service-connected disabilities, 
but the medical evidence reflects that those manifestations 
are not present in this case.  The veteran has not stated 
that he has lost any time from his job as a post office 
delivery person, which he has held full time since 1987 and 
which requires frequent physical activity.  He has also never 
undergone arthroscopic surgery for his knee disorders.  
Therefore, in the absence of such factors, the criteria for 
submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, 
the RO's decision not to refer these issues to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service was correct.  

Accordingly, neither an increased rating for a service-
connected right knee disorder, nor an increased rating for a 
service-connected left knee disorder, is warranted.  In 
reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

An increased evaluation in excess of 10 percent disabling for 
a right knee disorder is denied.

An increased evaluation in excess of 10 percent disabling for 
a left knee disorder is denied.



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


